DETAILED ACTION
This is responsive to the application filed 03 December 2019.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Leino et al. (US PGPub 2021/0357729) discloses identifying, by an ANN classification device and for a classification performed by the ANN model for an input, one or more activated neurons (a first subset of artificial neurons) in one or more neural layers of the ANN model, wherein the one or more activated neurons are neurons achieving respective activation threshold values for the input and corresponding to one or more relevant features associated with the input (“the computing machine identifies, from the artificial neurons in the set of intermediate artificial neurons, a first subset of artificial neurons and a second subset of artificial neurons. For each artificial neuron in the first subset, the influence score exceeds a threshold value. For each artificial neuron in the second subset, the influence score does not exceed the threshold value”, [0078]);; determining, by the ANN classification device, one or more differentiating neurons (a second subset of artificial neurons) in the one or more neural layers, wherein the one or more differentiating neurons are neurons that are not activated as per the one or more CFDs for the correct class of the input (“the computing machine identifies, from the artificial neurons in the set of intermediate artificial neurons, a first subset of artificial neurons and a second subset of artificial neurons. For each artificial neuron in the first subset, the influence score exceeds a threshold value. For each artificial neuron in the second subset, the influence score does not exceed the threshold value”, [0078]); and providing, by the ANN classification device, one or more missing features based on the one or more differentiating neurons in the one or more neural layers (“the computing machine generates a new artificial neural network (ANN) comprising the first subset of artificial neurons and lacking at least a portion of the second subset of artificial neurons”, [0079]) for improving classifications performed by the ANN model (“the new ANN lacks a portion of the second subset of artificial neurons. In some cases, the new ANN lacks each and every artificial neuron in the second subset of artificial neurons … In some implementations, the new ANN is used for the same purpose as the DNN. In some cases, the new ANN may be more effective and/or more accurate than the DNN”, [0080]-[0081]).
However, Leino, individually or in combination with the prior art of record, does not disclose analyzing, by the ANN classification device, the one or more activated neurons in the one or more neural layers with respect to one or more Characteristic Feature Directive (CFDs) for the one or more neural layers and for a correct class of the input, wherein the one or more CFDs are generated after a training phase of the ANN model and based on one or more neurons in the one or more neural layers that are activated for a training input of the correct class and determining the one or more differentiating neurons in the one or more neural layers based on the analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peranandam et al. (US PGPub 2020/0202214) discloses a method for reducing the number of neurons in a trained deep neural network (DNN) includes classifying layer types in a plurality of hidden layers; evaluating the accuracy of the DNN using a validation set of data; and generating a layer specific ranking of neurons, wherein the generating includes: analyzing, using the validation set of data for one or more of the plurality of hidden layers, the activation function for each neuron in the analyzed layers to determine an activation score for each neuron; and ranking, on a layer type basis, each neuron in the analyzed layers based on the neuron's activation score to generate a layer specific ranking of neurons. The method further includes removing a number of lower ranked neurons from the DNN that does not result in the DNN after the removal of selected lower ranked neurons to fall outside of an accuracy threshold limit.
Lin et al. (US PGPub 2020/0234128) discloses  a neural network system where dead neurons of the neural network are identified as having activation scales less than a threshold. Neurons with activation scales greater than or equal to the threshold are identified as survived neurons. The dead neurons are converted to reborn neurons by adding the dead neurons to layers of the neural network having the survived neurons. The reborn neurons are prevented from connecting to the survived neurons for training the reborn neurons
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657